 


113 HR 2071 IH: To prohibit the use of any Federal funds to finalize, implement, or enforce the proposed rule entitled “Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption”.
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2071 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2013 
Mr. Benishek introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the use of any Federal funds to finalize, implement, or enforce the proposed rule entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption. 
 
 
1.Prohibition against finalizing, implementing, or enforcing the proposed rule entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human ConsumptionNo Federal funds may be used to finalize, implement, or enforce the proposed rule entitled Standards for the Growing, Harvesting, Packing, and Holding of Produce for Human Consumption published by the Department of Health and Human Services on January 16, 2013 (78 Fed. Reg. 3503), or any successor or substantially similar rule.  
 
